Exhibit 10.2

December 30, 2019

Robert Saltiel

At the Address on File with the Company

Dear Rob:

The purpose of this letter is to memorialize the terms of your agreed
resignation as an employee and officer of Key Energy Services, Inc. (the
“Company”), effective December 30, 2019 (the “Date of Termination”). The Company
acknowledges that your resignation as a member of the Company’s Board of
Directors is effective as of the Date of Termination, pursuant to the
resignation notice you delivered to the Company dated as of that date.
Capitalized terms not otherwise defined in this letter have the meaning set
forth in the employment agreement between you and the Company, dated as of
August 17, 2018, as amended as of February 4, 2019 (the “Employment Agreement”).

 

  1.

Resignation

This letter serves as notice of your agreed resignation, effective as of the
Date of Termination, as the President and Chief Executive Officer and as an
employee of the Company and your resignation from the board of directors of any
subsidiary of the Company, from any other board to which you have been appointed
or nominated by or on behalf of the Company and from any other position you hold
with the Company or any of its subsidiaries. In accordance with Section 7(c) of
the Employment Agreement, you have agreed to execute any additional document
that the Company reasonably determines to be necessary or appropriate to give
effect to such resignations. This letter will also serve as the Company’s
acceptance, effective as of the Date of Termination, of such resignations and of
your resignation as a member of the Company’s Board of Directors effective as of
the Date of Termination. The Company will issue a mutually-agreeable press
release announcing your departure. The termination of your employment as
contemplated herein is a termination by the Company without Cause pursuant to
Sections 6(e), 7 and 8 of the Employment Agreement.

 

  2.

Payment on Resignation

In connection with your resignation, you and the Company have agreed that you
will be eligible to receive the Separation Payment (as defined in the Separation
and General Release Agreement attached hereto as Exhibit A (the “Separation
Agreement”)), subject to the terms and conditions of such Separation Agreement.

 

  3.

Restrictive Covenants

Following the Date of Termination, you will continue to be subject to all other
applicable terms and conditions under your Employment Agreement, including, but
not limited to, the non-competition, non-solicitation and confidentiality
obligations set forth in Section 10 of the Employment Agreement or incorporated
into any equity grants, as described in the Separation Agreement.

 

  4.

Conditions to Separation Payment; No Other Benefits

Except as set forth in the Separation Agreement, you are not entitled to any
severance or other compensation or benefits under the Employment Agreement or
otherwise in connection with termination of your employment with the Company.



--------------------------------------------------------------------------------

  5.

Miscellaneous

This letter will be governed by and construed in accordance with the laws of the
State of Texas, without reference to principles of conflicts of law.

 

  6.

Counterparts; Facsimile Signatures

This letter may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original instrument without the
production of any other counterpart. Any signature on this letter, delivered by
either party by photographic, facsimile or PDF shall be deemed to be an original
signature thereto.

[Signature Page Follows]



--------------------------------------------------------------------------------

Please sign below to indicate your acknowledgement and agreement to the terms of
this letter and sign the Separation Agreement where required and return the
originals of both to me, retaining a copy of each for your records.

 

KEY ENERGY SERVICES, INC. By:  

/s/ Katherine Hargis

Name:   Katherine Hargis Title:   Senior Vice President, General Counsel and
Secretary

 

ACKNOWLEDGED AND AGREED:

/s/ Robert Saltiel

Robert Saltiel

Date: December 30, 2019



--------------------------------------------------------------------------------

EXHIBIT A

SEPARATION AND GENERAL RELEASE AGREEMENT

SEPARATION AND RELEASE AGREEMENT (this “Separation Agreement”), dated as of
December 30, 2019, by Robert Saltiel (“Executive”) in favor of Key Energy
Services, Inc. and its subsidiaries (collectively, the “Company”), affiliates,
stockholders, beneficial owners of its stock, its current or former officers,
directors, employees, members, attorneys and agents, and their predecessors,
successors and assigns, individually and in their official capacities (together,
the “Released Parties”). Capitalized terms not otherwise defined herein shall
have the meaning set forth in the Employment Agreement (as defined below).

WHEREAS, Executive has been employed as President and Chief Executive Officer of
the Company and is a party to the employment agreement entered into with the
Company, dated as of August 17, 2018, as amended as of February 4, 2019 (the
“Employment Agreement”);

WHEREAS, the Company is facing certain financial difficulties and presently is
engaged in negotiations with its senior secured lenders in an attempt to
restructure its debt capital structure, including through the conversion of such
debt to equity;

WHEREAS, the goal of such negotiations is to implement the restructuring without
the use of chapter 11, title 11, United States Code (the “Bankruptcy Code”);

WHEREAS, in the context of such negotiations and in light of the contemplated
future of the Company once restructured, Executive’s departure from the Company
and compromise of contractual rights herein is of significant value to the
Company, and Executive has agreed to resign to pursue other opportunities;

WHEREAS, in light of the foregoing and on the terms and conditions set forth in
this Separation Agreement, the Company is terminating Executive’s employment
without Cause, in connection with which Executive has resigned as the President
and Chief Executive Officer and as an employee of the Company, effective as of
December 30, 2019 (the “Date of Termination”);

WHEREAS, in connection with Executive’s agreed resignation, the Company has
agreed to make the Separation Payment (as defined and on the terms set forth
below) to Executive in lieu of, and in settlement and full satisfaction of, any
other payments and benefits (including any severance payments and benefits)
under the Employment Agreement, any other agreement between Executive and the
Company or otherwise, which Separation Payment is conditioned on the
effectiveness of this Separation Agreement; and

WHEREAS, the Company and Executive agree and acknowledge that the Separation
Payment is an amount less than due to Executive in connection with a termination
of his employment by the Company without Cause, whether under the Employment
Agreement, any other agreement between Executive and the Company or otherwise
(subject to any defenses the Company may have), and that Executive’s compromise
of any such rights by resigning and receiving the Separation Payment as set
forth in this Separation Agreement represents the receipt by the Company of fair
and reasonably equivalent value.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties agree as follows:

1.    Separation Payment. Executive acknowledges and agrees that, in connection
with, and in contingent on, Executive’s resignation, Executive will receive a
lump sum cash payment in the amount of $2,500,000 (the “Separation Payment”),
payable on or prior to January 10, 2020, less all applicable tax withholdings.
Payment by the Company of the Separation Payment is contingent upon Executive’s
execution of this Separation Agreement and Executive’s compliance with all other
terms and conditions of this Separation Agreement and the Employment Agreement.
Executive acknowledges and agrees that the Separation Payment is in lieu of, and
in settlement and full satisfaction of, any other payments and benefits
(including without limitation any severance payments and benefits) under the
Employment Agreement, under any other agreement between Executive and the
Company or otherwise. Notwithstanding the foregoing, in the event that the
Company becomes subject to a proceeding under the Bankruptcy Code (a “Bankruptcy
Proceeding”) and either: (a) such Bankruptcy Proceeding is initiated before the
Separation Payment is paid to Executive, or (b) a Bankruptcy Proceeding is
initiated after the Separation Payment is paid to Executive, and some or all of
the Separation Payment is challenged, whether as a preference under section 547
of the Bankruptcy Code, as a fraudulent transfer under section 548 of the
Bankruptcy Code or under applicable state law, or otherwise, as a result of
which the Separation Payment must be repaid by Executive; then, in either
scenario (a) or (b) above, notwithstanding language herein to the contrary,
Executive’s waiver of any right to receive full severance payments and benefits
under the Employment Agreement or otherwise arising out of the termination of
his employment by the Company without Cause will be of no force or effect, and
Executive shall have the right to receive compensation and benefits due to him
under the Employment Agreement and equity grants for a termination of
Executive’s employment by the Company without Cause, offset only by the amount
of the Separation Payment received by him hereunder.

2.    Acknowledgement of Resignations. Executive hereby (a) acknowledges that he
resigned as a member of the Board as of December 30, 2019, (b) resigned his
employment with the Company and his positions as President and Chief Executive
Officer of the Company by agreement, effective as of the Date of Termination,
and (c) resigned, effective as of the Date of Termination, from the board of
directors of any subsidiary of the Company, from any other board to which
Executive has been appointed or nominated by or on behalf of the Company and
from any other position Executive holds with the Company or any of its
subsidiaries. In accordance with Section 7(c) of the Employment Agreement,
Executive acknowledges that he will execute any additional document that the
Company reasonably determines to be necessary or appropriate to give effect to
such resignations.

3.    Employment Agreement Terms and Conditions. Executive hereby acknowledges
that, following the Date of Termination, he will continue to be subject to all
applicable terms and conditions under the Employment Agreement, including, but
not limited to, the non-competition, non-solicitation and confidentiality
obligations set forth in Section 10 thereof (and any in connection with equity
grants); provided, however, that the Company and Executive hereby agree and
acknowledge that, for the portion of the Prohibited Period following the Date of
Termination, the non-competition obligations set forth in Section 10(c)(ii)(A)
of the Employment Agreement (and any parallel provisions from equity grants)
shall apply solely with respect to the companies set forth on Appendix 1 hereto
and incorporated herein by reference or any successor thereto.

4.    General Release. Executive knowingly and voluntarily waives, terminates,
cancels, releases and discharges forever the Released Parties from any and all
suits, actions, causes of action, claims, allegations, rights, obligations,
liabilities, demands, entitlements or charges (collectively, “Claims”) that
Executive (or Executive’s heirs, executors, administrators, successors and
assigns) has or may have, whether known, unknown or unforeseen, vested or
contingent, by reason of any matter, cause or thing occurring at any time before
and including the date of this Separation Agreement, arising under or in
connection with Executive’s employment or termination of employment with the
Company, including, without limitation: Claims under United States federal,
state or local



--------------------------------------------------------------------------------

law and the national or local law of any foreign country (statutory or
decisional), for wrongful, abusive, constructive or unlawful discharge or
dismissal, for breach of any contract, or for discrimination based upon race,
color, ethnicity, sex, age, national origin, religion, disability, sexual
orientation, or any other unlawful criterion or circumstance, including rights
or Claims under the Age Discrimination in Employment Act of 1967, the Older
Workers Benefit Protection Act of 1990, violations of the Equal Pay Act, Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans
with Disabilities Act of 1991, the Employee Retirement Income Security Act of
1974, the Fair Labor Standards Act, the Worker Adjustment Retraining and
Notification Act, the Family Medical Leave Act, including all amendments to any
of the aforementioned acts; and violations of any other federal, state, or
municipal fair employment statutes or laws, including, without limitation,
violations of any other law, rule, regulation, or ordinance pertaining to
employment, wages, compensation, hours worked, or any other Claims for
compensation or bonuses, whether or not paid under any compensation plan or
arrangement; breach of contract; tort and other common law Claims; defamation;
libel; slander; impairment of economic opportunity defamation; sexual
harassment; retaliation; attorneys’ fees; emotional distress; intentional
infliction of emotional distress; assault; battery, pain and suffering; and
punitive or exemplary damages. In addition, in consideration of the provisions
of this Separation Agreement, Executive further agrees to waive any and all
rights under the laws of any jurisdiction in the United States, or any other
country, that limit a general release to those Claims that are known or
suspected to exist in Executive’s favor as of the Date of Termination.

5.    Surviving Claims. Notwithstanding anything herein to the contrary, this
Separation Agreement shall not release any Claims that may not lawfully be
waived. Executive is not waiving any vested or continuing rights as a
participant in Company-sponsored health, welfare, and retirement plans in
accordance with their terms, any right to continuation of benefits pursuant to
COBRA, subject to Executive’s payment of applicable COBRA premiums, or
conversion rights in connection with group life insurance in accordance with its
terms. Executive is not waiving, and maintains entitlement to, rights to
indemnification, defense, and directors’ and officers’ liability insurance
coverage as set forth in Section 11 of the Employment Agreement, and to the
maximum extent permitted by the Company’s governing documents and applicable
law, which the Company agrees remain in full force and effect.

6.    Additional Representations. Executive further represents and warrants that
Executive has not filed any civil action, suit, arbitration, administrative
charge, or legal proceeding against any Released Party, nor has Executive
assigned, pledged, or hypothecated as of the Date of Termination any Claim to
any person and no other person has an interest in the Claims that he is
releasing.

7.    Acknowledgements by Executive. Executive acknowledges and agrees that
Executive has read this Separation Agreement in its entirety and that this
Separation Agreement is a general release of all known and unknown Claims.
Executive further acknowledges and agrees that:

 

  (i)

this Separation Agreement does not release, waive or discharge any rights or
Claims that may arise for actions or omissions after the Date of Termination;

 

  (ii)

Executive is entering into this Separation Agreement and releasing, waiving and
discharging rights or Claims only in exchange for consideration which he is not
already entitled to receive;

 

  (iii)

Executive has been advised, and is being advised by the Separation Agreement, to
consult with an attorney before executing this Separation Agreement; and

 

  (iv)

Executive is aware that this Separation Agreement shall become effective as of
5:00 p.m. Eastern time on the Date of Termination.



--------------------------------------------------------------------------------

8.    Governing Law. To the extent not subject to federal law, this Separation
Agreement will be governed by and construed in accordance with the law of the
State of Texas applicable to contracts made and to be performed entirely within
that state.

9.    Severability. If any provision of this Separation Agreement should be
declared to be unenforceable by any administrative agency or court of law, then
remainder of the Separation Agreement shall remain in full force and effect.

10.    Captions; Section Headings. Captions and section headings used herein are
for convenience only and are not a part of this Separation Agreement and shall
not be used in construing it.

11.    Counterparts; Facsimile Signatures. This Separation Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original instrument without the production of any
other counterpart. Any signature on this Separation, delivered by either party
by photographic, facsimile or PDF shall be deemed to be an original signature
thereto.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive have signed this Separation
Agreement, effective as of December 30, 2019.

 

KEY ENERGY SERVICES, INC. By:   /s/ Katherine Hargis Name:   Katherine Hargis
Title:   Senior Vice President, General Counsel and Secretary EXECUTIVE

/s/ Robert Saltiel

Robert Saltiel



--------------------------------------------------------------------------------

Appendix 1

Sun Energy Services LLC

NexTier Oilfield Solutions, Inc. (or newco acquirer)

Newpark Resources, Inc.

Quintana Energy Services, Inc.

NEWCO of (Superior Energy Services, Inc./ Forbes Energy Services, Inc.)

Ranger Energy Services, Inc.

Basic Energy Services, Inc.

Brigade Energy Services, LLC

Axis Energy Services

Gravity Oilfield Services

Conquest LLC

Stallion Oilfield Services

Pioneer Energy Services, Corp.

Nuverra Environmental Solutions, Inc.

NCS Multistage Holdings, Inc.

TETRA Technologies, Inc.

Select Energy Services, Inc.

Nine Energy Services, Inc.

Mammoth Energy Services, Inc.

MBI Energy Services

KLX Energy Services

Blackhawk Energy Services